1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   Q TALENT ACQUISITION, LP,      Case No. 2:19-cv-01673-SVW-KS
12              Plaintiff,           STIPULATED PROTECTIVE
13                                   ORDER
     v.
14
     MANAGED BY Q LLC,
15
                Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
1    1.       A. PURPOSES AND LIMITATIONS

2             Discovery in this action is likely to involve production of confidential,

3    proprietary, or private information for which protection from public disclosure and

4    from use for any purpose other than prosecuting and/or defending this litigation
5    may be warranted. Accordingly, the parties hereby stipulate to and petition the
6    Court to enter the following Stipulated Protective Order. The parties
7    acknowledge, as set forth in Section 12.3, below, that Civil Local Rule 79-5 sets
8    forth the procedures that must be followed and the standards that will be applied
9    when a party seeks permission from the court to file material under seal.
10            B. GOOD CAUSE STATEMENT
11            This action is likely to involve customer and pricing lists and other valuable
12   commercial, financial, and/or proprietary information for which protection from
13   public disclosure and from use for any purpose other than prosecution and/or
14   defense of this action is warranted. Such confidential and proprietary materials
15   and information consist of, among other things: confidential business or financial
16   information; customer and pricing lists; information regarding confidential
17   business practices; other confidential research, development or commercial
18   information (including information implicating privacy      rights of third- parties);
19   or information otherwise generally unavailable to the public or which may be
20   privileged or otherwise protected from disclosure under state or federal statutes,
21   court rules, case decisions, or common law.
22            Further, disclosure from one party to the other of certain highly sensitive
23   competitive information and materials such as customer lists, pricing lists, financial
24   information, and business and marketing plans could result in harm to the
25   disclosing party.         As such, the Parties have included a “HIGHLY
26   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” designation in this protective
27   order.
28
                                                 1
1          To expedite the flow of information, to facilitate the prompt resolution of

2    disputes over confidentiality of discovery materials, to adequately protect

3    information the parties are entitled to keep confidential, to ensure that the parties

4    are permitted reasonable necessary uses of such material in preparation for and in

5    the conduct of trial, to address their handling at the end of the litigation, and to
6    serve the ends of justice, a protective order for such information is justified in this
7    matter. It is the intent of the parties that information will not be designated as
8    “ CONFIDENTIAL” o r “ HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
9    ONLY” for tactical reasons and that nothing w i l l be so designated without a
10   good faith belief that (i) it has been maintained in a confidential or highly
11   confidential, non-public manner, and (ii) there is good cause why it should not be
12   part of the public record of this case.
13   2.   DEFINITIONS
14         2.1    Action: the above-titled pending federal lawsuit.
15         2.2    Challenging Party: a Party or Non-Party that challenges
16   the designation of information or items under this Order.
17         2.3    “CONFIDENTIAL” Information or Items:             information (regardless
18   of how it is generated, stored or maintained) or tangible things that qualify
19   for protection under Federal Rule of Civil Procedure 26(c), and as specified
20   above in the Good Cause Statement.
21         2.4    Counsel:     Outside Counsel of Record and I n - h ouse Counsel (as
22   well as their support staff).
23         2.5   Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
26   ONLY.”
27         2.6   Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,
                                                2
1    among other things, testimony, transcripts, and tangible things), that are produced

2    or generated in disclosures or responses to discovery in this matter.

3          2.7     Expert: a person who has been retained by a Party or its counsel to

4    serve as an expert witness or as a consultant in this Action.
5          2.8    HIGHLY        CONFIDENTIAL—ATTORNEYS’                  EYES       ONLY”
6    Information or Items: highly sensitive “Confidential” information or items, where
7    the disclosure of such information or items to another Party or Non-Party would
8    create a substantial risk of serious harm that could not be avoided by less restrictive
9    means, including but not limited to sensitive competitive and/or commercial
10   information within the meaning of Federal Rule of Civil Procedure 26(c), and
11   information or items as specified above in the Good Cause Statement.
12         2.9      In-house Counsel: attorneys who are employees of a Party to this
13   Action as well as their support staff. In-house Counsel does not include Outside
14   Counsel of Record or any other outside counsel.
15         2.10     Non-Party: any natural person, partnership, corporation, association,
16   or other legal entity not named as a Party to this action.
17         2.11 Outside Counsel of Record:          attorneys who are not employees of
18   a party to this Action but are retained to represent or advise a party to this Action
19   and have appeared in this Action on behalf of that Party or are affiliated with a law
20   firm which has appeared on behalf of that Party, and includes support staff.
21         2.12 Party: any party to this Action, including all of its officers, directors,
22   employees, consultants, retained experts, and Outside Counsel of Record (and their
23   support staffs).
24         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
25   Discovery Material in this Action.
26         2.14    Professional Vendors:      persons or entities that provide litigation
27   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
28   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                3
1    and their employees and subcontractors.

2          2.15 Protected Material:      any Disclosure or Discovery Material that is

3    designated    as   “CONFIDENTIAL”              or   “HIGHLY      CONFIDENTIAL—

4    ATTORNEYS’ EYES ONLY.”
5          2.16 Receiving Party:        a Party that receives Disclosure or Discovery
6    Material from a Producing Party, including Protected Material.
7    3.    SCOPE
8          The protections conferred by this Stipulation and Order cover not only
9    Protected Material (as defined above), but also (1) any information copied or
10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
11   compilations of Protected Material; and (3) any testimony, conversations, or
12   presentations by Parties or their Counsel that might reveal Protected Material.
13         Any use of Protected Material at trial shall be governed by the orders of the
14   trial judge. This Order does not govern the use of Protected Material at trial.
15   4.    DURATION
16         Even after final disposition of this litigation, the confidentiality obligations
17   imposed by this Order shall remain in effect unless and until a Designating Party
18   agrees otherwise in writing or a court order otherwise directs. Final disposition
19   shall be deemed to be the later of (1) dismissal of all claims and defenses in this
20   Action, with or without prejudice; and (2) final judgment after the completion and
21   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
22   including the time limits for filing any motions or applications for extension of
23   time pursuant to applicable law.
24   5.    DESIGNATING PROTECTED MATERIAL
25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
26   Each Party or Non-Party that designates information or items for protection
27   under this Order must take care to limit any such designation to specific material
28
                                                4
1    that qualifies under the appropriate standards.

2          Designations that are shown to be clearly unjustified or that have been made

3    for an improper purpose (e.g., to unnecessarily encumber the case development

4    process or to impose unnecessary expenses and burdens on other parties) may

5    expose the Designating Party to sanctions.

6          If it comes to a Designating Party’s attention that information or items that it

7    designated for protection do not qualify for protection, that Designating Party must

8    promptly notify all other Parties that it is withdrawing the inapplicable designation.

9          5.2    Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or

13   produced.

14         Designation in conformity with this Order requires:
15         (a)     for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
19   ONLY” as appropriate to each page that contains protected material.

20         A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and
23   before the designation, all of the material made available for inspection shall be
24   deemed “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the
25   inspecting Party has identified the documents it wants copied and produced, the
26   Producing Party must determine which documents qualify for protection under this
27   Order. Then, before producing the specified documents, the Producing Party must
28   affix the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
                                                5
1    EYES ONLY” legend, as appropriate, to each page that contains Protected

2    Material.

3          (b) for testimony given in depositions that the Designating Party identify

4    the Disclosure or Discovery Material on the record, before the close of the

5    deposition all protected testimony.

6          (c) for information produced in some form other than documentary and

7    for any other tangible items, that the Producing Party affix in a prominent place on

8    the exterior of the container or containers in which the information is stored the

9    legend      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’

10   EYES ONLY,” as appropriate. If only a portion or portions of the information

11   warrants protection, the Producing Party, to the extent practicable, shall identify

12   the protected portion(s).

13         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent

14   failure to designate qualified information or items does not, standing alone,

15   waive the Designating Party’s right to secure protection under this Order for such

16   material. Upon timely correction of a designation, the Receiving Party must make
17   reasonable efforts to assure that the material is treated in accordance with the
18   provisions of this Order.
19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1     Timing of Challenges.        Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         6.2     Meet and Confer.        The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25         6.3     The burden of persuasion in any such challenge proceeding shall be
26   on the Designating Party. Frivolous challenges, and those made for an improper
27   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
28   parties)    may   expose    the   Challenging    Party to    sanctions.   Unless   the

                                                  6
1    Designating Party has waived or withdrawn the confidentiality designation, all

2    parties shall continue to afford the material in question the level of protection to

3    which it is entitled under the Producing Party’s designation until the Court rules on

4    the challenge.

5    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
6          7.1    Basic Principles. A Receiving Party may use Protected Material that is
7    disclosed or produced by another Party or by a Non-Party in connection with this
8    Action only for prosecuting, defending, or attempting to settle this Action. Such
9    Protected Material may be disclosed only to the categories of persons and under
10   the conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2        Disclosure of “CONFIDENTIAL” Information or Items.           Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving    Party    may      disclose   any   information   or   item   designated
19   “CONFIDENTIAL” only to:
20         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
21   well as employees of said Outside Counsel of Record to whom it is reasonably
22   necessary to disclose the information for this Action;
23         (b)   In-house Counsel and no more than two (2) officers, directors, or
24   employees of the Receiving Party to whom disclosure is reasonably necessary for
25   this Action and who have signed the “Acknowledgment and Agreement to Be
26   Bound” (Exhibit A);
27         (c)   Experts (as defined in this Order) of the Receiving Party to whom
28
                                                 7
1    disclosure is reasonably necessary for this Action and who have signed the

2    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

3          (d) the court and its personnel;

4          (e) court reporters and their staff;

5          (f) professional jury or trial consultants, mock jurors, and Professional

6    Vendors to whom disclosure is reasonably necessary for this Action and who have

7    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

8          (g) the author or recipient of a document containing the information or a

9    custodian or other person who otherwise possessed or knew the information; and

10         (h) any mediator or settlement officer, and their supporting personnel,

11   mutually agreed upon by any of the parties engaged in settlement discussions.

12         7.3 Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
13   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
14   in writing by the Designating Party, a Receiving Party may disclose any
15   information or item designated “HIGHLY CONFIDENTIAL—ATTORNEYS’
16   EYES ONLY” only to those categories identified in 7.2(a) and 7.2(c)-(h), except
17   if any such person identified in 7.2(a) and 7.2(c)-(h) has an ownership interest in
18   the Receiving Party, in which case, such person shall not be permitted access to
19   information or items designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
20   EYES ONLY”.
21   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
22   IN OTHER LITIGATION
23         If a Receiving Party is served with a subpoena or a court order issued in
24   other litigation that compels disclosure of any information or items designated
25   by a Designating Party in this Action as CONFIDENTIAL” or “HIGHLY
26   CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” that Receiving Party must:
27         (a) promptly notify in writing the Designating Party, along with a copy of
28   the subpoena or court order;

                                                  8
1          (b) promptly notify in writing the party who caused the subpoena or order

2    to issue in the other litigation that some or all of the material covered by

3    the subpoena or court order is subject to this Protective Order. Such notification

4    shall include a copy of this Stipulated Protective Order; and

5          (c)     cooperate with respect to all reasonable procedures sought to be
6    pursued by the Designating Party whose Protected Material may be affected.
7          If the Designating Party timely seeks a protective order, the Receiving Party
8    served with the subpoena or court order shall not produce any information
9    designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
10   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
11   subpoena or order issued, unless the Receiving Party has obtained the Designating
12   Party’s permission. The Designating Party shall bear the burden and expense of
13   seeking protection in that court of its confidential material and nothing in these
14   provisions should be construed as authorizing or encouraging a Receiving Party
15   in this Action to disobey a lawful directive from another court.
16   9.     A     NON-PARTY’S         PROTECTED         MATERIAL        SOUGHT      TO
17   BE PRODUCED IN THIS LITIGATION
18        (a) The terms of this Order are applicable to information produced by a Non-
19   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
20   CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced
21   by Non-Parties in connection with this litigation is protected by the remedies and
22   relief provided by this Order. Nothing in these provisions should be construed as
23   prohibiting a Non-Party from seeking additional protections.
24        (b) In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28                (1) promptly notify in writing the Requesting Party and the Non-
                                                9
1    Party that some or all of the information requested is subject to a confidentiality

2    agreement with a Non-Party;

3                 (2)   promptly provide the Non-Party with a copy of the Stipulated

4    Protective Order in this Action, the relevant discovery request(s), and a reasonably

5    specific description of the information requested; and
6                 (3)   make the information requested available for inspection by the
7    Non-Party, if requested.
8          (c) If the Non-Party fails to seek a protective order from this court within 21
9    days of receiving the notice and accompanying information, the Receiving Party
10   may produce the Non-Party’s confidential information responsive to the discovery
11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
12   not produce any information in its possession or control that is subject to the
13   confidentiality agreement with the Non-Party before a determination by the court.
14   Absent a court order to the contrary, the Non-Party shall bear the burden and
15   expense of seeking protection in this court of its Protected Material.
16   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18   Protected Material to any person or in any circumstance not authorized under this
19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20   writing the Designating Party of the unauthorized disclosures, (b) use its best
21   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
22   person or persons to whom unauthorized disclosures were made of all the terms of
23   this Order, and (d) request such person or persons to execute the “Acknowledgment
24   and Agreement to Be Bound” that is attached hereto as Exhibit A.
25   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26   PROTECTED MATERIAL
27         The inadvertent production in discovery of any privileged or otherwise
28   protected or exempted information shall not be deemed a waiver or impairment of
                                               10
1    any claim or privilege or protection, including but not limited to the attorney-client

2    privilege, the protection afforded to work-product materials or the subject matter

3    thereof, or the confidential nature of any such information, provided that the

4    Producing Party shall promptly notify the Receiving Party in writing when

5    inadvertent production is discovered. Upon receiving written notice from the
6    Producing Party that privileged information or work-product material has been
7    inadvertently produced, all such information, and all copies thereof, shall be returned
8    to counsel for the Producing Party and the Receiving Party shall not use such
9    information for any purpose until further Order of the Court.
10   12.   MISCELLANEOUS
11            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12   person to seek its modification by the Court in the future.
13            12.2 Right to Assert Other Objections. By stipulating to the entry of this
14   Protective Order no Party waives any right it otherwise would have to object to
15   disclosing or producing any information or item on any ground not addressed in
16   this Stipulated Protective Order. Similarly, no Party waives any right to object on
17   any ground to use in evidence of any of the material covered by this Protective
18   Order.
19            12.3 Filing Protected Material. A Party that seeks to file under seal any
20   Protected Material must comply with Civil Local Rule 79-5. Protected Material
21   may only be filed under seal pursuant to a court order authorizing the sealing of the
22   specific Protected Material at issue. If a Party’s request to file Protected Material
23   under seal is denied by the court, then the Receiving Party may file the
24   information in the public record unless otherwise instructed by the court.
25   13.      FINAL DISPOSITION
26            No later than sixty (60) days after the final disposition of this Action, as
27   defined in paragraph 4, each Receiving Party must destroy or return to the
28   Producing Party all Protected Material. As used in this subdivision, “all Protected
                                                11
1    Material” includes all copies, abstracts, compilations, summaries, and any other

2    format reproducing or capturing any of the Protected Material. Whether the

3    Protected Material is returned or destroyed, the Receiving Party must submit a

4    written certification to the Producing Party (and, if not the same person or entity, to

5    the Designating Party) by the 60 day deadline that (1) identifies (by category,

6    where appropriate) all the Protected Material that was returned or destroyed and

7    (2) affirms that the Receiving Party has not retained any copies, abstracts,

8    compilations, summaries or any other format reproducing or capturing any of the

9    Protected Material. Notwithstanding this provision, Counsel are entitled to retain

10   an archival copy of all pleadings, motion papers, trial, deposition, and hearing

11   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

12   reports, attorney work product, and consultant and expert work product, even if

13   such materials contain Protected Material. Any such archival copies that contain or

14   constitute Protected Material remain subject to this Protective Order as set forth in

15   Section 4 (DURATION).

16   14.   Any violation of this Order may be punished by any and all appropriate

17   measures including, without limitation, contempt proceedings and/or monetary

18   sanctions.

19
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21
     DATE: October 22, 2019
22
23
                                              _________________________________________________
24                                                  KAREN L. STEVENSON
                                              UNITED STATES MAGISTRATE JUDGE
25
26
27
28
                                               12
1
                                         EXHIBIT A
2
              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4
     I, __________________________________, of __________________, declare
5
     under penalty of perjury that I have read in its entirety and understand the
6
     Stipulated Protective Order that was issued by the United States District Court for
7
     the Central District of California on _________ in the case of Q Talent
8
     Acquisition, LP v. Managed by Q LLC, Case No. 2:19-cv-01673-SVW-KS. I
9
     agree to comply with and to be bound by all the terms of this Stipulated Protective
10
     Order, and I understand and acknowledge that failure to so comply could expose
11
     me to sanctions and punishment in the nature of contempt. I solemnly promise that
12
     I will not disclose in any manner any information or item that is subject to this
13
     Stipulated Protective Order to any person or entity except in strict compliance with
14
     the provisions of this Order.
15
     I further agree to submit to the jurisdiction of the United States District Court for
16
     the Central District of California for the purpose of enforcing the terms of this
17
     Stipulated Protective Order, even if such enforcement proceedings occur after
18
     termination of this action. I hereby appoint ______________________________
19
     of ____________________________________________ as my California agent
20
     for service of process in connection with this action or any proceedings related to
21
     enforcement of this Stipulated Protective Order.
22
     Date: ________________________________________
23
     City and State where sworn and signed: __________________________________
24
25   Printed name: _________________________________
26
27   Signature: _________________________________
28
                                              13
